 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING,                                        Case No.: 19-CV855-CAB-BGS
12                                      Plaintiff,
                                                         ORDER DENYING EX PARTE
13   v.                                                  REQUEST TO SERVE BY
                                                         PUBLICATION
14   MARK POLLARD,
15                                    Defendant.
                                                         [Doc. No. 5]
16
17
18         Plaintiff asks the Court to authorize service of the summons and complaint by
19   publication. The motion provides no relevant authority governing the request. “The
20   Federal Rules of Civil Procedure do not expressly provide for service of process by
21   publication.” Reeder v. Knapik, No. CIV. 07CV362-L (LSP), 2007 WL 3333354, at *1
22   (S.D. Cal. Nov. 7, 2007). Federal Rule of Civil Procedure 4(e)(1), however, permits
23   service upon individuals “pursuant to the law of the state in which the district court is
24   located.”
25         “California courts impose a high standard of diligence before approving use of
26   publication and strictly construe the statutory provisions for service by publication.”
27   Faegin v. LivingSocial, Inc., No. 14CV00418-WQH-KSC, 2014 WL 5390331, at *1 (S.D.
28   Cal. Oct. 22, 2014). “‘Before allowing a plaintiff to resort to service by publication, the

                                                     1
                                                                                19-CV855-CAB-BGS
 1   courts necessarily require him to show exhaustive attempts to locate the defendant, for it
 2   is generally recognized that service by publication rarely results in actual notice.’” Estate
 3   of Smith by Sanders v. City of San Diego, No. 16-CV-2989-WQH-MSB, 2019 WL
 4   2436405, at *1 (S.D. Cal. June 11, 2019) (quoting Watts v. Crawford, 896 P.2d 807, 811
 5   n.5 (Cal. 1995)). “Service by publication is permissible ‘only as a last resort.” Faegin,
 6   2014 WL 5390331, at *1 (emphasis in original) (quoting Donel, Inc. v. Badalian, 87
 7   Cal.App.3d 327, 332 (Cal. Ct. App. 1978)).
 8         California permits service by publication pursuant to Code of Civil Procedure
 9   section 415.50, which states as follows:
10
           (a) A summons may be served by publication if upon affidavit it appears to
11
           the satisfaction of the court in which the action is pending that the party to be
12         served cannot with reasonable diligence be served in another manner specified
           in this article and that either:
13         (1) A cause of action exists against the party upon whom service is to be made
14         or he or she is a necessary or proper party to the action.
           (2) The party to be served has or claims an interest in real or personal property
15         in this state that is subject to the jurisdiction of the court or the relief demanded
16         in the action consists wholly or in part in excluding the party from any interest
           in the property.
17         (b) The court shall order the summons to be published in a named newspaper,
18         published in this state, that is most likely to give actual notice to the party to
           be served. If the party to be served resides or is located out of this state, the
19         court may also order the summons to be published in a named newspaper
20         outside this state that is most likely to give actual notice to that party. The
           order shall direct that a copy of the summons, the complaint, and the order for
21         publication be forthwith mailed to the party if his or her address is ascertained
22         before expiration of the time prescribed for publication of the summons.
           Except as otherwise provided by statute, the publication shall be made as
23         provided by Section 6064 of the Government Code unless the court, in its
24         discretion, orders publication for a longer period.
25
     “Thus, section 415.50 provides a method for effecting service by publication where a
26
     defendant’s whereabouts and his dwelling house or usual place of abode cannot be
27
     ascertained with reasonable diligence. . . .” Reeder, 2007 WL 3333354, at *2.
28

                                                    2
                                                                                     19-CV855-CAB-BGS
 1         Plaintiff has not satisfied the high standards required for service by publication. To
 2   the contrary, Plaintiff offers no evidence that Defendant in fact resides at the location where
 3   service was attempted or that Plaintiff exercised any diligence in trying to locate
 4   Defendant. Moreover, even assuming that Defendant does reside at the address where
 5   service was attempted, that he either was not present or did not answer the door for
 6   Plaintiff’s process servers is insufficient grounds for Plaintiff to serve by publication.
 7   Accordingly, Plaintiff’s ex parte application is DENIED.
 8         It is SO ORDERED.
 9   Dated: June 21, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                   19-CV855-CAB-BGS
